          Case 2:18-cv-00979-APG-NJK Document 196 Filed 12/29/20 Page 1 of 2




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     DANIEL GONZALEZ, et al.,
 8                                                          Case No.: 2:18-cv-00979-APG-NJK
               Plaintiff(s),
 9                                                                         Order
     v.
10                                                                [Docket Nos. 194, 195]
     DIAMOND RESORTS INTERNATIONAL
11   MARKETING, INC., et al.,
12             Defendant(s).
13         On August 10, 2020, this matter was stayed pending mediation. Docket No. 185. The
14 mediation having now been completed, pending before the Court are the parties’ competing
15 proposed schedules for resuming the case. Docket Nos. 194, 195. In general terms, Defendants
16 seek to put the parties back in the position they were when the stay was imposed, while Plaintiffs
17 seek to revive the expired deadline to amend the pleadings and seek longer periods for the
18 remaining deadlines. When the Court lifts a stay, it generally returns the parties to the status quo
19 that existed when the stay was entered. See, e.g., Docket No. 186 at 3 n.5. The Court is not
20 persuaded by Plaintiffs’ filing to chart a different course here.1 Accordingly, the Court will return
21 the parties to a position approximating the circumstances that existed when the stay was entered.
22 Defendants’ proposed schedule (Docket No. 194) is GRANTED and Plaintiffs’ proposed schedule
23 (Docket No. 195) is DENIED.
24         Deadlines are hereby SET as follows:
25         •     Amend pleadings: closed
26
           1
            Plaintiffs reference a number of outstanding depositions. See Docket No. 195 at 6. To
27 the extent not already under consideration, the Court reminds the parties of the potential for
   conducting such depositions by remote means to avoid delay. See Swenson v. Geico Cas. Co., 336
28 F.R.D. 206, 210 (D. Nev. 2020).

                                                     1
     Case 2:18-cv-00979-APG-NJK Document 196 Filed 12/29/20 Page 2 of 2




 1    •   Initial experts: January 24, 2021
 2    •   Rebuttal experts: February 24, 2021
 3    •   Discovery cutoff: March 26, 2021
 4    •   Dispositive motions: April 26, 2021
 5    •   Joint proposed pretrial order: May 22, 2021, or 30 days after resolution of dispositive
 6        motions
 7    IT IS SO ORDERED.
 8    Dated: December 29, 2020
 9                                                         ______________________________
                                                           Nancy J. Koppe
10                                                         United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
